Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment after final rejection dated 2/2/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,603,492 (Mandel et al.) (hereinafter “Mandel”) in view of U.S. Patent No. 9,656,826 (Miyazaki et al.) (hereinafter “Miyazaki”).
Regarding claim 1, Figs. 1-8 of Mandel show a sheet stacking apparatus comprising: 
an ejector (roller pair 69) configured to eject a sheet; 

a wall (“vertical front registration wall” in line 5 of column 25) configured to contact a trailing end of the sheet, ejected from the ejector (69) in an ejection direction to align the sheet; and
an upper surface detector (including 58, 77 and 54} configured to detect an upper surface on a trailing end side of the sheet stacked on the stacker (11) in the ejection direction, and configured to move from a home position (down), in which the upper surface detector (including 58, 77 and 54) is configured to contact and detect the upper surface of the sheet, to a retracted position (up} in which the upper surface detector (including 58, 77 and 54} does not contact the sheet moving toward the wall (‘Vertical front registration wall”} when the sheet moves toward the wall (“vertical front registration wall”), the movement of the upper surface detector (including 58, 77 and 54} from the home position (down) to the retracted position (up) occurring during ejection of the sheet from the ejector (roller pair 89). See, e.g., lines 7-10 in column 22, which indicates that during ejection of sheets, the upper surface detector can be moved up every 8 sheets or so and then lowered back down to take a new stack height measurement.  Mandel teaches all of the limitations of claim 9, except for an alignment device, as claimed.
Miyazaki shows that it is well-known in the art to provide a stacking apparatus (Fig. 2) with an alignment device (93) configured to contact a sheet stacked on a stacker (unnumbered stacker in Fig. 2 below sheets P) and configured to cause a trailing end of the sheet, in an ejection direction, to contact a wail (vertical Mandel apparatus with an alignment device for the purpose of contacting and aligning sheets against the alignment wall, as taught by Miyazaki.  Mandel shows a first drive source (56) configured to retract the upper surface detector (including 58, 77 and 54), and Miyazaki shows a second different type of second drive source (91) configured to retract the alignment device (93).  As such, providing an alignment device on the Mandel apparatus, in a manner as taught by Miyazaki, results in two different drive sources for operating the upper surface detector and alignment device, as claimed.   
Allowable Subject Matter
4.	Claims 1-3, 6-8 and 10-20 are allowed.
The indicated allowability of claim 9 is withdrawn in view of the new reconsideration of Mandel in view of Miyazaki.  A rejection based on the cited references is outlined above.  The examiner regrets any inconvenience that may have resulted from this new Office action.  Applicant is welcome to contact the examiner to try to work out claim language to place this claim in condition for allowance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658